Citation Nr: 1627918	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  01-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disorder, to include gastritis, ulcer formation, diverticulitis, and diverticulosis.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1999 in the United States Army. 

This appeal initially came before the Board of Veterans' Appeals (Board) from a February 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for residuals of a neck injury and from a February 2009 decision that denied a petition to reopen a final disallowed claim for service connection for a gastrointestinal disorder. 

The Veteran testified before the Board sitting at the RO in August 2006 on the issue of service connection for a cervical spine disorder.  A transcript of the hearing is associated with the claims file. 

In October 2006, the Board remanded the claim for service connection for a cervical spine disorder for further development. 

In September 2009, the Board denied service connection for a cervical spine disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2010, the Board denied reconsideration of the decision.  In August 2010, the Court vacated the decision and remanded the claim for compliance with the instructions in a Joint Motion for Remand. 

In April 2012, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has since been returned to the Board for further appellant consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Cervical spine degenerative disc disease and arthritis did not manifest in service; arthritis did not manifest to a compensable degree within one year of separation from service; and a cervical spine disorder has not otherwise been shown to be related to service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The notice requirements were met in this case by an October 2006 letter.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Although the notice was provided after the initial adjudication of the claim in February 2000, the issue was readjudicated by the AOJ in a December 2015 supplemental statement of the case (SSOC).  Therefore, the timing of the notice is not prejudicial to the claimant.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the claim.

When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Veteran was afforded a VA examination in November 2007 and an addendum opinion was provided in December 2008.  The examination and medical opinion were found inadequate for rating purposes.  Therefore, another VA examination was conducted in October 2015.  The October 2015 examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds that this VA examination, along with the other evidence of record, is adequate to make a determination on the claim.  
In addition, the Veteran had the opportunity to testify in support of his claims during an August 2006 Board hearing.  During the hearing, the undersigned Veterans Law Judge (VLJ) explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Significantly, the Veteran has not contended, and the evidence has not otherwise shown, that the undersigned VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise committed prejudicial error, either by failing to fully explain the issue or by neglecting to suggest the submission of evidence that may have been overlooked.  Moreover, there is no indication that the Veteran was otherwise denied due process during his Board hearing.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that his current cervical spine disorder is related to a motor vehicle accident that occurred during service in April 1990.

The Veteran's service treatment records show that he sought treatment in April 1990, one day after a motor vehicle accident in which he had been rear-ended.  He denied any head trauma or loss of consciousness.  On examination, a military physician noted a full range of motion of the neck with pain on motion and tenderness.  The physician diagnosed muscle strain and prescribed muscle relaxant medication.  In a follow up examination twelve days later, the Veteran reported that his neck pain had improved.  The examiner noted a full range of motion with no spasms or neurological symptoms.  The examiner noted that the cervical symptoms were resolving and prescribed continued stretching exercises.  Subsequent follow up examinations in May 1990 noted only low back pain. 

In February 1991, March 1992, March 1993, February 1994, March 1995, March 1997, and April 1998 flight physical examinations, the Veteran did not report and the examiners did not note any neck symptoms or cervical spine deficits.  The examiners found the Veteran qualified for flight status.  In a November 1998 retirement physical examination questionnaire, the Veteran reported that he sustained a whiplash injury to his neck during the 1990 vehicle accident. 

In August 2000, the Veteran sought private treatment after falling 15 feet from a ladder and landing on his back.  X-rays and a computed tomography scan showed a burst fracture at T12 and with compression fractures at L1-2.  An X-ray of cervical spine showed a bony opacity adjacent to the spinous process at the C7 level.  The evaluator noted that the opacity might represent a small avulsion fracture but recommended clinical correlation.  At that time, the Veteran's neck was non-tender.  In his November 2006 statement, the Veteran reported that his attending physician, Dr. W.E.W. told him that the cervical fracture was an old, pre-existing condition.  In response to a request for treatment records, this physician noted in September 2004 that the Veteran was seen only at an emergency care clinic with no follow up at his office.  One record of care at the emergency clinic in August 2000 was recovered but is nearly illegible.  There is an abbreviated reference to a back fracture but no clear annotation regarding the cervical spine.  Records of follow up care by a private orthopedic physician are silent for any neck or cervical spine symptoms. 

In December 2004, the Veteran sought treatment at a private medical facility following a motor vehicle accident the previous night.  Although he declined transport to a hospital at the time, he woke up that morning with pain in the right lateral neck and mild paresthesias down the right arm.  X-rays of the cervical spine showed degenerative disc disease and facet/uncovertebral joint ostearthritis with mild bilateral foraminal narrowing at C5-6.  X-rays also showed an old clay shoveler's fracture.  One month later, cervical spine X-rays showed indications of degenerative spondylosis.  A January 2005 magnetic resonance imaging (MRI) showed mild retrolisthesis of C2 on C3; discogenic disease at C5-6 and at C6-7; multilevel neural foraminal stenosis secondary to uncovertebral/facet arthritis; and a small central disc protrusion at C3-4.  In a June 2005 letter, Dr. W.Z. indicated that the MRI showed a disc herniation on the right at the C5-6 level that correlated to his neck and C6 radicular pain.  

On VA examination in November 2007, a VA physician noted a review of the claims file and the Veteran's description of the 1990 automobile accident in which he experienced a stiff neck that improved after physical therapy.  The physician also noted the Veteran's report of another stiff neck after the December 2004 motor vehicle accident followed by a course of physical therapy and the use of a traction device.  On examination, the physician noted limitations of motion with pain and tenderness on palpation.  The physician noted a review of imaging studies obtained by his private physician and provided by the Veteran that showed multilevel degenerative disease and disc bulging at C6-7.  The physician concluded that there was evidence of cervical disc herniation which was likely due to an unspecified motor vehicle accident with progression as the years had passed.  The physician did not indicate which motor vehicle accident was the cause of the disorder.  The RO returned the examination report to obtain clarification. 

In December 2008, the same physician again reviewed the claims file and the previous report but did not examine the Veteran.  In addition to the previously noted history, the physician also noted the fall and fracture of a thoracic spine disc that he dated in "August 2002" and that had not been discussed by the Veteran in the first examination.  The record showed that the fall occurred in August 2000.  The physician noted, "There was a remission in the patient history and this was proven on standard review not to be the case.  Therefore it is my conclusion that the Veteran's spinal condition is likely not due to the injury he sustained in service.  There is clear evidence in the claims file that he sustained this injury post service."  It is not clear what was or was not in remission and whether the residuals of the injury being addressed by the physician were the cervical or thoracic spine deficits. 

In an August 2010 Joint Motion for Remand, the parties determined that the November 2007 and November 2008 VA opinions were inadequate because the examiner did not provide a rationale for the conclusions.  In April 2012, the Board remanded the claim for another VA examination, which was conducted in October 2015.

The October 2015 VA examiner opined that the Veteran's cervical spine disorder was less likely than not caused by or the result of the in-service motor vehicle accident.  The examiner noted that although the Veteran underwent physical therapy after the accident, he was not seen again for a neck condition during service and that there was no evidence to support a chronic cervical spine condition from the accident.  In addition, the examiner noted that the Veteran sustained two spinal injuries after service - he reported falling from a ladder and being rear-ended in a motor vehicle accident in 2004.  The examiner noted that the post-service injury [in 2004] resulted in continued visits to his health care provider for neck pain and decreased range of motion and that an MRI showed mild to moderate cervical degenerative changes in 2007.  The examiner reviewed the evidence of record, including the Veteran's own lay statements, and relied on his own training, knowledge, and expertise as medical professional in rendering his opinion.  Therefore, the Board finds the opinion highly probative.  

There is no medical opinion otherwise relating the Veteran's current cervical spine disorder to his military service.

The Board has also considered the lay evidence of record.  As noted above, the Veteran has contended that his current cervical spine disorder was caused by the in-service motor vehicle accident.  Although he is competent to describe what he personally experienced regarding the motor vehicle accident, including symptoms of neck pain, he is not competent to provide an opinion relating his current cervical spine disorder to the in-service accident that occurred over 25 years ago.  This particular inquiry is within the province of training medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.  Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinion of the October 2015 VA examiner is of greater probative weight than these more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's cervical spine degenerative disc disease and arthritis was incurred in or aggravated in service.  Rather, the first complaints and objective evidence of degenerative disc disease and arthritis was in 2004, which was approximately 14 years after service.  At that time, he sought treatment for chronic neck pain following another motor vehicle accident.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings during service following the motor vehicle accident followed by a time gap of many years.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disorder Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.



REMAND

In April 2012, the Board remanded the Veteran's petition to reopen the claim for service connection for a gastrointestinal disorder for a hearing before the Board at the RO.  To date, a hearing has not been scheduled and there is no indication that the Veteran has withdrawn his request for a hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


